IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRENDA VAGLE,                              §
                                           §     No. 482, 2018
       Respondent Below,                   §
       Appellant,                          §     Court Below: Family Court
                                           §     of the State of Delaware
       v.                                  §     in and for Sussex County
                                           §
DIVISION OF FAMILY SERVICES                §     File Nos. CS18-05-09TS
and OFFICE OF CHILD                        §               CS18-05-10TS
ADVOCATE                                   §
                                           §     Petition Nos. 18-16216
       Petitioners Below,                  §                   18-16225
       Appellees.                          §

                            Submitted: March 6, 2019
                             Decided: April 22, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      On this 22nd day of April 2019, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Family Court

should be affirmed on the basis of and for the reasons assigned by the Family Court

in its opinion dated August 21, 2018.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ James T. Vaughn, Jr.
                                           Justice